United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Woodinville, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1222
Issued: April 2, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 19, 2008 appellant filed a timely appeal of the Office of Workers’
Compensation Programs’ merit decisions dated April 25 and October 4, 2007 and
February 8, 2008. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUES
The issues are: (1) whether the Office met its burden of proof to terminate appellant’s
compensation benefits effective April 27, 2007; and (2) whether the Office properly refused to
reopen appellant’s case for further consideration of the merits pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
This case has previously been before the Board. The Office accepted appellant’s
occupational disease claim for a herniated disc at L4-5 due to his employment activities. It
entered appellant on the periodic rolls on January 14, 1992. The Office reduced appellant’s
compensation benefits based on his capacity to earn wages as a customer service clerk. The

Board reversed this determination.1 The facts and the circumstances of the case as set out in the
Board’s prior decisions are adopted herein by reference.
The Office referred appellant for a second opinion evaluation with Dr. Jennifer J. James,
a physician Board-certified in preventative medicine and rehabilitation. In an April 8, 2006
report, Dr. James reviewed appellant’s history of injury, performed a physical examination and
diagnosed lumbosacral strain, bilateral peripheral vascular disease and left L5 radiculitis. She
stated that appellant did not require further medical treatment and that his employment-related
conditions did not prevent him from returning to his date-of-injury position.
The Office issued a notice of proposed termination of compensation on April 27, 2006
and finalized this by decision dated June 6, 2006.
Appellant submitted a July 2, 2006 report from his attending physician, Dr. James P.
Robinson, Board-certified in rehabilitation medicine with professorial rank. Dr. Robinson
disagreed with Dr. James. He stated that he had reviewed all appellant’s medical records and
opined that appellant had sustained a lumbar disc herniation with radiculopathy as a result of his
June 30, 1990 employment injury and that appellant had persistent L5/S1 radiculopathy.
Dr. Robinson stated that appellant’s current condition remained the result of his employment
injury and that he remained totally disabled.
Appellant requested reconsideration on August 14, 2006. By decision dated August 22,
2006, the Office set aside the June 6, 2006 termination decision due to a conflict in medical
opinion which required an impartial medical examination. It referred appellant to Dr. William
Thieme, a Board-certified orthopedic surgeon, to resolve the conflict.
Dr. Thieme completed a report on October 24, 2006 and provided a review of the medical
records. He performed a physical examination and diagnosed work-related displacement of
lumbar intervertebral disc and lumbar neuritis or radiculitis by history. Dr. Thieme noted that
appellant currently had no objective findings substantiating an ongoing lumbar disc prolapsed or
radiculitis. He found mild evidence of symptom magnification. Dr. Thieme did not recommend
any further medical treatment. Due to appellant’s long history of back complaints, he should not
engage in repetitive heavy lifting, carrying or bending. Dr. Thieme stated: “[Appellant] does not
suffer residuals of the work incident. His current symptoms are quite atypical for mechanical
low back pain or discogenic back pain with radiculitis.” Dr. Thieme found that appellant’s
current conditions were nonemployment-related urinary incontinence, tremor, unsteady gait, easy
fatigability and narcotic dependence.
The Office requested a supplemental report from Dr. Thieme on November 30, 2006
addressing whether appellant had any objective findings supporting that his work-related
conditions persisted. On December 6, 2006 Dr. Thieme stated that there were no objective
findings to substantiate that appellant had a continuing work-related condition. He noted that
objective findings related that appellant’s work-related injury had resolved. Dr. Thieme stated
that appellant had no work restrictions based on objective findings on examination.

1

Docket No. 95-2712 (issued August 11, 1997); Docket No. 98-639 (issued December 27, 1999).

2

By letter dated March 21, 2007, the Office proposed to terminate appellant’s medical and
compensation benefits. It allowed 30 days for a response. On March 24, 2007 appellant
disagreed with the proposed termination. On April 16, 2007 he submitted a detailed narrative
disputing that his condition had resolved. Appellant also alleged that he experienced urinary
incontinence due to his accepted back condition.
In a decision dated April 25, 2007, the Office terminated appellant’s compensation and
medical evidence effective April 27, 2007. Appellant requested a review of the written record on
May 16, 2007.
By decision dated October 4, 2007, the hearing representative found that Dr. Thieme’s
report was sufficient to terminate appellant’s wage-loss compensation benefits. The hearing
representative further found that there was an unresolved conflict of medical opinion evidence on
the issue of whether appellant had any medical residuals as a result of his accepted employment
injury and set aside the Office’s termination of appellant’s medical benefits.
On October 19, 2007 Dr. Robinson reviewed Dr. Thieme’s October 24, 2006 report and
disagreed with the finding that appellant was capable of work. He stated that appellant was 69
years of age at the time of the evaluation that it would be an unfair burden to expect him to
engage in competitive employment. Dr. Robinson reviewed a magnetic resonance imaging
(MRI) scan dated May 3, 2007 and found moderate spinal central canal stenosis at L3-4 which
had progressed since 1992. He opined that appellant could have neurological compromise
related to the stenosis which could explain appellant’s urinary incontinence. On November 9,
2007 Dr. Robinson stated that there was some uncertainty about the cause of appellant’s L3-4
spinal stenosis. He also examined appellant on December 3, 2007.
Appellant requested reconsideration on January 18, 2008. By decision dated February 8,
2008, the Office declined to reopen appellant’s claim for further consideration of the merits.
LEGAL PRECEDENT -- ISSUE 1
Once the Office has accepted a claim, it has the burden of justifying termination or
modification of compensation benefits.2 It may not terminate compensation without establishing
that disability ceased or that it was no longer related to the employment.3
It is well established that, when a case is referred to an impartial medical specialist for the
purpose of resolving a conflict, the opinion of such specialist, if sufficiently well rationalized and
based on proper factual and medical background must be given special weight.4

2

Jorge E. Stotmayor, 52 ECAB 105, 106 (2000).

3

Mary A. Lowe, 52 ECAB 223, 224 (2001).

4

Gloria J. Godfrey, 52 ECAB 486, 489 (2001).

3

ANALYSIS -- ISSUE 1
The Office referred appellant for a second opinion evaluation with Dr. James, a physician
Board-certified in preventative medicine and rehabilitation, who found that appellant had no
medical residuals or disability due to his accepted employment injuries. Appellant’s attending
physician, Dr. Robinson, Board-certified in rehabilitation medicine with professorial rank,
disagreed and advised that appellant had sustained a lumbar disc herniation with radiculopathy as
a result of his June 30, 1990 employment injury with persistent L5/S1 radiculopathy. He stated
that appellant’s current condition was the result of his employment injury and that he was totally
disabled. The Office properly found a conflict of medical opinion evidence between Drs. James
and Robinson and referred appellant for an impartial medical evaluation with Dr. Thieme, a
Board-certified orthopedic surgeon, to resolve this conflict.
In an October 24, 2006 report, Dr. Thieme reviewed the statement of accepted facts, the
medical records and performed a physical examination.
He diagnosed work-related
displacement of lumbar intervertebral disc and lumbar neuritis or radiculitis by history.
Dr. Thieme noted that appellant currently had no objective findings substantiating an ongoing
lumbar disc prolapsed or radiculitis. He found mild evidence of symptom magnification.
Dr. Thieme did not recommend any further medical treatment. He stated that due to appellant’s
long history of back complaints he should not engage in repetitive heavy lifting, carrying or
bending. Dr. Thieme stated: “[Appellant] does not suffer residuals of the work incident. His
current symptoms are quite atypical for mechanical low back pain or discogenic back pain with
radiculitis.” He found that appellant’s current conditions were nonemployment-related urinary
incontinence, tremor, unsteady gait, easy fatigability and narcotic dependence. In response to a
request from the Office, on December 6, 2006, Dr. Thieme stated that there were no objective
findings to substantiate that appellant had a continuing work-related condition. He stated that
based on the objective findings appellant’s work-related injury had resolved.
As the impartial medical examiner, Dr. Thieme’s report is entitled to the special weight
of the medical evidence. He based his conclusions on a proper factual background and provided
medical reasoning for concluding that appellant was capable of returning to his date-of-injury
position. Dr. Thieme noted that appellant had no objective findings of disability due to his
accepted employment-related condition and that his condition had resolved. The Office met its
burden of proof to terminate appellant’s compensation benefits.
LEGAL PRECEDENT -- ISSUE 2
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act,5 the Office’s regulations provide that the evidence or
argument submitted by a claimant must: (1) show that the Office erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by the Office; or (3) constitute relevant and pertinent new evidence not previously
considered by the Office.6 When a claimant fails to meet one of the above standards, the Office
5

5 U.S.C. §§ 8101-8193, § 8128(a).

6

20 C.F.R. § 10.606(b)(2).

4

will deny the application for reconsideration without reopening the case for review on the
merits.7
ANALYSIS -- ISSUE 2
Appellant requested reconsideration of the hearing representative’s October 4, 2007
decision on January 18, 2008. In support of his request, he submitted a series of reports from
Dr. Robinson, who stated that appellant should be found incapable of work because of his age.
This opinion is not relevant to the issue of whether appellant has any continuing disability
causally related to his accepted employment injury and is not sufficient to require the Office to
reopen appellant’s claim for consideration of the merits.
Dr. Robinson diagnosed spinal stenosis and, on November 9, 2007, stated that he was
uncertain about the cause of appellant’s spinal stenosis. This note is not relevant to appellant’s
claim as Dr. Robinson did not opine that appellant remained disabled due to his accepted
employment injury. Dr. Robinson also examined appellant on December 3, 2007 and failed to
address appellant’s disability for work due to the accepted employment injuries.
As appellant has failed to submit relevant new evidence in support of his request for
reconsideration, the Office properly declined to reopen appellant’s claim for consideration of the
merits.
CONCLUSION
The Board finds that the Office met its burden of proof to terminate appellant’s
compensation benefits on the grounds that he had no disability causally related to his accepted
employment injury. The Board further finds that the Office properly declined to reopen
appellant’s claim for consideration of the merits on the grounds that he failed to submit relevant
and pertinent new evidence in support of his reconsideration request.

7

20 C.F.R. § 10.608(b).

5

ORDER
IT IS HEREBY ORDERED THAT the February 8, 2008 and October 4, 2007
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: April 2, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

